   USDC IN/ND case 2:19-cv-00329-TLS document 29 filed 04/27/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 ALICE JEFFRIES,

                        Plaintiff,

                       v.                                 CAUSE NO.: 2:19-CV-329-TLS

 CARLOTTA ADAMS, MARGARET
 MACON, GERALD MITCHELL, GARRY
 MITCHELL, and DOES 1-10 INCLUSIVE

                       Defendants.


                                     OPINION AND ORDER

       This matter is before the Court on Defendants’ Motion to Dismiss for Failure to

Prosecute and/or Failure to Comply with Court Orders [ECF No. 27]. In their Motion,

Defendants argue that Plaintiff’s claims should be dismissed for a failure to comply with this

Court’s Orders and for a failure to provide the Court with a mailing address and telephone

number where she can be reached. Defendants argue that they are prejudiced by the delay caused

by Plaintiff’s failure to prosecute this action and comply with Court orders.

       A general timeline of the events in this case is as follows. On August 30, 2019, Plaintiff

filed her pro se Complaint [ECF No. 1], raising claims against Defendants for conversion, fraud,

and breach of contract. The Court notes that the Complaint lists Plaintiff’s mailing address as PO

Box 4, Pluckemin, NJ 07978, and her email address as alicefjeffries1@gmail.com. On October 3,

2019, Plaintiff filed an Amended Complaint [ECF No. 9], which was subsequently struck by the

Court [ECF No. 11] four days later for failure to comply with Federal Rule of Civil Procedure

15. With the Amended Complaint, Plaintiff submitted a Change of Address [ECF No. 9-1] to the




                                                 1
   USDC IN/ND case 2:19-cv-00329-TLS document 29 filed 04/27/20 page 2 of 3


Court, listing a new mailing address of PO Box 4, Keansburg, NJ 07734. On November 11,

2019, Defendants filed their Answer [ECF No. 12].

       On November 12, 2019, the Court scheduled a Rule 16 conference for December 5, 2019

[ECF No. 13]. On December 5, 2019, Plaintiff failed to appear for the conference [ECF No. 17].

On December 10, 2019, the Court ordered [ECF No. 18] Plaintiff to appear on January 7, 2020,

for a hearing to show cause why she should not be held in contempt for failing to appear at the

December 5, 2019 Rule 16 conference. On January 7, 2020, Plaintiff failed to appear for the

show cause hearing, despite court staff attempting to call her “at the telephone number provided

to the Clerk’s office” [ECF No. 21]. Nothing in the record, either in that minute entry or in the

case caption, refers to the specific phone number court staff attempted to contact Plaintiff at on

January 7, 2020. On February 3, 2020, the show cause order [ECF No. 18] that the Court had

sent to Plaintiff at her updated address [ECF No. 9-1] was returned with the notations

“unclaimed” and “unable to forward” [ECF Nos. 23, 24]. On February 14, 2020, the Court

ordered [ECF No. 25] Plaintiff to file a response by March 2, 2020, explaining her failures to

appear and correcting her contact information; the Court warned her that failure to comply may

result in sanctions or dismissal of her case. On March 6, 2020, after Plaintiff did not respond by

the deadline set out in the Court’s previous Order, Defendants filed the instant Motion to Dismiss

for Failure to Prosecute and/or Failure to Comply with Court Orders [ECF No. 27].

       The Court notes that the first case of COVID-19 appeared in New Jersey on March 4,

2020, and may be impacting communications and contact in this case. Additionally, current

public information shows the full zip code for Plaintiff’s last known address as 07734-0004 and

lists a telephone number for Alice Faye Jeffries as 908-243-0279.

       Accordingly, the Court:



                                                 2
USDC IN/ND case 2:19-cv-00329-TLS document 29 filed 04/27/20 page 3 of 3


   1. DIRECTS the Clerk of Court to correct the zip code for Plaintiff’s address to 07734-

      0004, and list her phone number as 908-243-0279;

   2. TAKES UNDER ADVISEMENT Defendants’ Motion to Dismiss for Failure to

      Prosecute and/or Failure to Comply with Court Orders [ECF No. 27];

   3. GRANTS Plaintiff until May 22, 2020, in which (a) to file a response to Defendants’

      Motion to Dismiss [ECF No. 27] and (b) to confirm the listed telephone number or

      otherwise provide a reliable telephone number by which she can be contacted by the

      Court for telephone conferences, and a street address by which she can receive mail

      from the Court, in the event court mail is again returned from her post office box

      address;

   4. WARNS Plaintiff that a failure to fully comply with this Order may result in the

      dismissal of her lawsuit;

   5. DIRECTS the Clerk of Court to scan a copy of this Order to the Plaintiff’s email

      address;

   6. DIRECTS the Clerk of Court to mail a copy of this Order to Plaintiff’s post office

      box address by first class mail only;

   7. GRANTS Defendant until June 2, 2020, in which to file any reply brief in support of

      the Motion to Dismiss, if appropriate; and

   8. SCHEDULES a Telephone Status/Scheduling/Ruling Conference for this matter on

      June 11, 2020, at 11:00 AM Central Standard Time.

   SO ORDERED on April 27, 2020.

                                        s/ Theresa L. Springmann
                                        CHIEF JUDGE THERESA L. SPRINGMANN
                                        UNITED STATES DISTRICT COURT



                                              3
